840 F.2d 18
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED FOOD & COMMERCIAL WORKERS LOCAL NO. 880, Plaintiff-Appellee,v.COZZOLI SPARKLE MARKET, INC., et al;  Kenmore SparkleMarket, Inc., Defendants-Appellants.
No. 87-3946.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1988.

1
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, CONTIE Senior Circuit Judge.

ORDER

2
This appeal arises from the granting of a temporary injunction by the district court which prohibited the defendants from selling or transferring their businesses to any party failing as a condition of transfer to assume the labor agreement between the companies and the plaintiff Union.  Before the appeal could be heard by this court, the temporary injunction expired on November 2, 1987, by its own terms.  This court then, sua sponte, issued an order to show cause why this appeal should not be dismissed as moot.


3
Defendants' response to the order to show cause is that this matter is not moot because this court must still determine if the injunction was properly granted.  If it was not, the matter then should be remanded to the district court for the assessment of any damage occasioned by the Union securing an improper injunction.    See International Union, United Automobile, Aerospace and Agricultural Implement Workers of America-UAW v. LaSalle Machine Tool, Inc., 696 F.2d 452 (6th Cir.1982).  Accordingly, the order to show cause is discharged and this matter will be continued on the court's docket.


4
The defendants' motion to expedite the appeal will be denied, since the injunction being challenged is no longer in effect.


5
It is so ORDERED.